Citation Nr: 1439738	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  09-47 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for atrial fibrillation until June 22, 2012, and a rating in excess of 30 percent thereafter.  


WITNESSES AT HEARING ON APPEAL

The Veteran and the appellant


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from April 1978 to February 1985 and from April 1985 to May 1989.  The Veteran died in August 2013.  In September 2013, the appellant submitted a timely claim for substitution.  The appellant was recognized by the Regional Office as an appropriate substitute appellant in May 2014.  As such, this appeal will proceed with the appellant as the properly substituted appellant.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran challenged the initial 10 percent rating assigned for the service-connected atrial fibrillation disorder in a March 2009 notice of disagreement.  During the course of the appeal, in a November 2012 rating decision, the RO increased the evaluation to 30 percent, effective June 22, 2012.  Because higher ratings are available both prior to and subsequent to the November 2012 rating decision, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability throughout the appeal period, the claim for a higher rating, as reflected on the title page, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In November 2011, the Veteran and the appellant testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript (Tr.) of the proceeding is of record.

This matter was remanded by the Board in April 2012 for further development.  

The Board notes that the Veteran's notice of disagreement included a challenge to the original effective date of the award of service connection for his atrial fibrillation.  During the appeal, in a November 2009 rating decision, the RO granted an earlier effective date of July 22, 2005, and a statement of the case addressing this issue was furnished in November 2009.  In his substantive appeal, the Veteran expressly limited his appeal by stating that he was only appealing the initial 10 percent rating assigned in connection with his atrial fibrillation claim.  See December 2009 VA Form 9.  As such, the Veteran's appeal of the effective date assigned in connection with his atrial fibrillation claim has not been perfected, and that issue is not before the Board.  See 38 U.S.C.A. § 7105(d)(3) (West 2002); see also 38 C.F.R. § 20.202.

Additionally, this appeal does not currently include the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  The Veteran testified at his Board hearing that he was not working; however, his representative stated that "[t]his is not a claim for individual unemployability . . . ."  (Tr. at 3.)  Furthermore, the record demonstrates that the Veteran also suffered from conditions that were not service connected.  Accordingly, a TDIU claim has not been presented to the Board as a component of the rating claim on appeal, and a TDIU claim is not otherwise presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The instant finding is in no way intended to represent a finding as to the merits of such a claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand of this matter is necessary to attempt to obtain the Veteran's Social Security Administration (SSA) records.  

A review of the claims file shows that, in October 2012, the RO received a letter from the SSA requesting VA benefit information.  Additionally, the Veteran indicated to one of his health care providers that he was receiving social security disability benefits.  See August 2011 Medical Record.  Accordingly, remand is necessary to attempt to obtain those records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

The Board notes that although the Veteran's medical records make numerous references to treatment he received from private (non-VA) medical providers, those records have not been associated with the claims file.  On remand, the RO should invite the appellant to provide the names and contact information for these providers so that such records may be obtained.    

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the appellant requesting that she provide names, addresses and approximate dates of treatment for all private (non-VA) health care providers who treated the Veteran for atrial fibrillation.  

Request that she provide an Authorization and Consent to Release Information for the records, if necessary.

2.  If the appellant responds, undertake all reasonable efforts to obtain the private records from the providers identified.  

This effort must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for records would be futile).

3.  Obtain all VA treatment records which have not been obtained already.  

4.  Contact the Social Security Administration (SSA) to attempt to obtain any records pertinent to the Veteran's application (whether awarded or denied) for Social Security disability benefits, including any decisions and/or determinations, and all underlying medical records which are in SSA's possession.  

As many requests as are necessary must be made to obtain these records until it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile, such as by affirmative response from SSA advising VA that the requested records do not exist or that the custodian does not have them.

5.  All attempts to fulfill the initial development specified in paragraphs 1-4 above must be documented in the claims file.

If, after making all reasonable attempts as are necessary to obtain these records, it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the appellant, as directed by 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the appellant submits the records VA was unable to obtain; and (iv) a notice that the appellant is ultimately responsible for providing the evidence.

The appellant must also be notified that she is always allowed to provide such records herself, notwithstanding VA's inability to obtain the records.

6.  After completing the requested actions, and any follow-up notification and/or development needed as a consequence of the development completed in accordance with paragraphs 1-5 above, the RO should readjudicate the remanded claim with consideration of all pertinent evidence and legal authority, including whether referral for extra-schedular consideration is needed.  If any benefit sought on appeal remains denied, the RO should provide the appellant with an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The appellant should be afforded the appropriate time to respond.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



